Citation Nr: 0101874	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-20 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to February 
1973.

This appeal arose from an April 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to service connection for PTSD.  In December 
1998, the RO issued a rating decision which denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.

The issue of entitlement to a permanent and total disability 
evaluation for pension purposes will be subject to the 
attached remand.


FINDING OF FACT

The veteran does not suffer from PTSD which can be related to 
his period of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran's DD-214 noted that he had received the National 
Defense Service Medal and the Armed Forces Expeditionary 
Medal.  His military occupational specialty was light weapons 
infantry.

The veteran's service medical records make no mention of any 
complaints of or treatment for a psychiatric disorder.  He 
was found to be psychiatrically normal during the June 1971 
entrance examination and the January 1973 separation 
examination.

A private psychiatric report from August 1996 noted that the 
veteran had been seen on a monthly basis between December 
1995 and August 1996.  He had complained of anxiety, 
restlessness, confusion, memory loss, agitation and sadness.  
He commented that these complaints had had a spontaneous 
onset in 1994.  His affect was anxious and his mood was sad.  
He displayed low self-esteem and feelings of worthlessness.  
He denied homicidal, suicidal and paranoid ideation.  His 
memory was fair and he had no insight.  The diagnosis was 
severe anxiety disorder.  An October 1996 note indicated that 
he had been treated for alcoholism, insomnia and loss of 
appetite.  The assessment was rule out major depression.

VA provided the veteran an examination in March 1997.  He 
complained of nervousness, restlessness, insomnia and 
headaches.  He reported that he had served in the 
demilitarized zone in Korea; he admitted that he had had no 
combat duty.  His chief complaints were that he was seeing 
shadows at night and would hear his name being called.  He 
commented that he was aggressive and irritable, had poor 
sleep, and had some suicidal ideation caused by pressure at 
work related to his political affiliations.  The objective 
evaluation found that he was alert, oriented in three 
spheres, with a somewhat depressed mood.  His affect was 
constricted, attention was good, concentration was fair and 
his memory was intact.  His speech was clear and coherent and 
he was not hallucinating.  He displayed fair impulse control.  
The diagnoses were adjustment disorder with depressed mood 
and alcohol abuse in alleged remission.  

On April 17, 1997, the veteran's treating psychiatrist 
submitted a statement in which it was noted that the veteran 
had been treated on a monthly basis between December 1995 and 
April 1997.  The diagnosis was anxiety disorder.  The 
accompanying treatment records contained a diagnosis of mixed 
adjustment disorder.  

A March 1998 Social Security Administration award letter 
noted that the veteran was anxious and had feelings of guilt 
and worthlessness.  His sleep was disturbed and he had 
thoughts of suicide.  He was noted to suffer from marked 
interference with activities of daily living and marked 
impairment of social functioning.  

In October 1998, the veteran was examined by VA.  It was 
initially noted that he was vague about his condition and 
when it started.  He admitted to alcohol abuse until 
approximately three years before.  His wife commented that he 
was aggressive and spent most of his time sleeping, under the 
influence of various medications.  The veteran stated that he 
heard voices and saw fleeting figures.  The examiner 
commented that he appeared somewhat somnolent or under the 
effects of some substance.  He was relevant and coherent, 
although he was very vague.  He was not actively 
hallucinating or delusional.  His affect was constricted and 
his mood was tense and somewhat depressed.  He was oriented 
in three spheres.  His judgment was fair and his insight was 
very poor.  A review of the record did not show that he was 
psychotic.  The Axis I diagnoses were depressive disorder, 
not otherwise specified and alcohol abuse in alleged 
remission.

A statement from the veteran's treating psychiatrist noted 
that the veteran had continued to seek treatment through 
October 1999.  He was noted to be taking Mellaril and Elavil 
for his diagnosed anxiety disorder.

As noted above, in order to establish entitlement to service 
connection for PTSD, there must be medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In the instant case, there is 
no objective evidence that PTSD has ever been diagnosed.  
Rather, the veteran has been diagnosed with anxiety, which 
was neither present in service nor linked to service in any 
way.  While the veteran believes that he suffers from PTSD 
related to his period of service, he is not competent, as a 
layperson, to render an opinion concerning medical diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since PTSD has never been diagnosed, the questions of the 
existence of an inservice stressor and a link between his 
current symptoms and that inservice stressor, have been 
rendered moot.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.



ORDER

Service connection for PTSD is denied.


REMAND

The veteran has requested that he be assigned a permanent and 
total disability evaluation for pension purposes.  He has 
asserted that his disabilities, consisting of the residuals 
of left and right inguinal hernia repairs, a left hernia 
repair scar, sinusitis, a bilateral hearing loss and a 
depressive disorder, render him permanently unable to engage 
in substantially gainful employment.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required. 

A review of the record indicates that the veteran was awarded 
Social Security Administration benefits in March 1998, 
primarily because of his anxiety and depression.  While the 
award letter is in the claims folder, the medical records 
relied upon in making this determination are not.  These 
records must be obtained prior to a final determination of 
the veteran's appeal.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991) (which held that, while the Social Security 
Administration's decision concerning a veteran's 
unemployability is not controlling for VA determinations, it 
is pertinent) and Murincsak v Derwinski, 2 Vet. App. 363 
(1992) (which held that the Social Security Administration 
shall provide to the Secretary such information that the 
Secretary may request for the purpose of determining 
eligibility for or the amount of benefits).

The record also indicates that the veteran had sought private 
outpatient treatment for his anxiety disorder from 1997.  
However, copies of these records have not been associated 
with the claims folder.

Since not all records had been associated with the claims 
folder at the time of the last VA psychiatric examination, it 
is found that another VA examination would be helpful in 
determining the current nature and degree of severity of the 
veteran's anxiety.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (which held that a VA examination conducted prior to 
all records being associated with the claims folder could not 
have been a fully informed examination).  Moreover, the 
veteran has been noted to suffer from alcoholism, which was 
reported to be in apparent remission.  It is determined that 
it would be helpful for an examiner to differentiate, to the 
extent possible, between those symptoms related to his 
diagnosed psychiatric disorder and his alcoholism.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Social 
Security Administration and request that 
they provide copies of all records relied 
upon in awarding the veteran his 
benefits.  All efforts to obtain these 
records must be documented for the 
record.

2.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of 
copies of the treatment records held by 
Dr. Reyes.  Once this consent has been 
obtained, the RO should contact Cesar A. 
Reyes Laborde, M. D., Urb. San Antonio 
Calle 1 Casa 4 (P.O. Box 300), Humacao, 
Puerto Rico 00792 and request copies of 
the veteran's treatment records developed 
between 1997 and the present.  All 
attempts to obtain these records must be 
documented for the record.  If the 
records cannot be obtained, the RO should 
so inform the veteran.

3.  Once the above-requested development 
has been completed, the RO should afford 
the veteran a complete VA psychiatric 
examination by a qualified physician in 
order to fully assess the current nature 
and degree of severity of the diagnosed 
anxiety.  This examination should include 
all psychological tests deemed necessary.  
The examiner should, to the extent 
possible, differentiate between those 
symptoms caused by the diagnosed 
psychiatric disorder and the diagnosed 
alcoholism.  A complete rationale for any 
opinions expressed must be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



